Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 11, 2019

                                      No. 04-18-00907-CV

 Aundria HINOJOSA and Florencio Hinojosa, V Individually as Wrongful Death Beneficiaries
   of Florence Hinojosa, VI, deceased and on behalf of the Estate of Florencio Hinojosa, VI,
                                          deceased,
                                         Appellants

                                                v.

  Sophia Anita KOEN, M.D.; Sophia A. Koen, M.D., P.A.; and Christus Spohn Health System
                    Corporation d/b/a Christus Spohn Hospital Alice,
                                       Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-07-54935-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        On February 28, 2019, after no brief or motion for extension of time to file the brief was
filed, we ordered Appellants to show cause why this appeal should not be dismissed for want of
jurisdiction.
         On March 8, 2019, Appellants timely filed a response and a motion for extension of time
to file the brief.
       Our February 28, 2019 show cause order is SATISFIED. Appellants’ motion for
extension of time to file the brief is GRANTED. Appellants’ brief is due on March 25, 2019.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court